Citation Nr: 0101260	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  93-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis.  

2.  Entitlement to a separate evaluation for chronic pain 
syndrome (apart from service-connected disability 
characterized as psychophysiologic musculoskeletal reaction, 
with post-traumatic stress disorder, headaches, and chronic 
benign pain syndrome, currently evaluated as 100 percent 
disabling).  

3.  Evaluation of chronic maxillary sinusitis (sinusitis 
herein), currently rated as 10 percent disabling.  

4.  Entitlement to a total rating for compensation purposes, 
based on individual unemployability, due to service-connected 
disability.




WITNESSES AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 1969 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision of the 
Washington, D.C., Regional Office, which established service-
connection for sinusitis and assigned a 10 percent rating for 
that disability, among other actions no longer on appeal, as 
detailed below.  It is noted that the veteran's appeal of 
this claim was initiated following an original award in April 
1991.  Consequently, this rating claim is not the result of 
claims for "increased" entitlement, but rather, 
consideration of staged ratings is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  See Remand 
instructions which follow.  Subsequently, the case was 
transferred to the VA's Winston-Salem, North Carolina, 
Regional Office (RO).  

This matter also originated from an October 1992 rating 
decision of the RO which, denied a claim for entitlement to a 
total rating for compensation purposes, based on individual 
unemployability due to service-connected disability (TRIU).  
According to the February 2000 rating decision, the issues of 
entitlement to an increased rating for psychophysiologic 
musculoskeletal reaction and a TRIU were granted.  These 
issues were not considered in the February 2000 supplemental 
statement of the case, although the rating decision does not 
represent a full grant of these benefits sought.  In a March 
2000 statement, the veteran indicated that he agreed with the 
increased percentage.  Accordingly, the Board considers the 
claim for an increased rating for psychophysiologic 
musculoskeletal reaction to have been withdrawn from further 
appellate review.  See following Remand.  

Finally, a timely appeal is taken from a March 1993 RO rating 
decision, in which the RO found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for arthritis, and the RO denied a claim for a 
separate evaluation for chronic pain syndrome.  

In August 1997, the Board remanded the appeal for necessary 
development which has yet to be satisfactorily completed. See 
following Remand.


REMAND

In a recent decision of the United States Court of Appeals 
for Veterans Claims (Court), the Court specifically mandated 
that a Board Remand confers on the veteran -- as a matter of 
law -- the right to compliance with Board Remand 
instructions, and that it imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. 268 (1998).  The Court further 
indicated that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board, itself, errs in failing to ensure 
compliance.  Id.  

Given those pronouncements, and the failure of the RO to 
complete the prior Board Remand requests, the Board finds 
that a second Board Remand for such necessary development is 
required, even though it will, regrettably, further delay a 
decision in this matter.  See 38 C.F.R. §§ 3.327, 19.9 
(2000).  

The Board's August 1997 Remand specified various VA 
facilities identified by the veteran as having provided him 
with treatment pertinent to each of the claims on appeal.  
The Board recognizes the RO's efforts to obtain records from 
some of the VA facilities, and that no additional records 
appear to exist from those VA facilities located at Allen 
Park, and Detroit, Michigan, and Durham, Fayetteville, and 
Salisbury, North Carolina.  However, the Board is unable to 
determine, from existing handwritten, partially illegible, 
and rather confused documentation contained in the veteran's 
claims files, whether additional records exist from the VA 
Medical Centers (VAMC) located in Washington, D.C., and 
Winston-Salem, North Carolina.  No post-August 1997 Board 
Remand request for records from the Washington, D.C., VA 
facility is on file.  Moreover, the additional VA treatment 
records received since August 1997 include only one record 
from Winston-Salem, dated in January 1997, and this record 
was among records received from the Salisbury facility.  
Efforts made by the RO to obtain copies of any available 
treatment records from each of the VA facilities identified 
by the Board in the August 1997 Remand must be better 
documented.  

The August 1997 Board Remand also stated: 

Private records should be requested and 
obtained as well, including hospital 
treatment records from the Baptist 
Hospital, dated from 1971 to the present 
... Drs. F. Welsey, of Annandale, VA, dated 
from 1984 to the present, E.E. Rose, of 
Washington, D.C., dated from 1984 to the 
present, and a Dr. "Y_____," of 
Washington, D.C., dated from 1985 to the 
present.  

(Emphasis in original). 

The Board is unable to locate any request for authorizations 
from the veteran regarding the above private treatment 
records.  Apparently, no attempt was made to obtain these 
records.  Such Board requested development must not only be 
completed, but, as noted above, the RO's developmental 
efforts in satisfaction of such Board Remand requests, as 
mandated by Stegall, supra., must be well-documented in 
legible form. 

In sole regard to the claim for an increased rating for 
service-connected sinusitis, the August 1997 Board remand 
requested that the veteran be scheduled for "VA general 
medical and ear, nose[,] and throat examinations..." and that 
the purpose for doing so was to ascertain the severity of the 
veteran's sinusitis, and to determine the nature and likely 
etiology of any associated sinus headaches, "as well as any 
and all service-related symptomatology."  In the text of the 
Board Remand, it was noted that the VA examination of the 
"sinusitis [was] specifically to include the approximate 
duration and number of incapacitating episodes per year, 
and/or non-incapacitating episodes per year, characterized by 
headaches, pain, and purulent discharge or crusting, 
surgeries and repeated surgeries."  Instead, the afforded VA 
sinus examination of July 1998, made no notation of the 
approximate duration and number of incapacitating episodes 
per year.  Moreover, while the examiner noted the veteran's 
complaints of daily headaches, the examiner failed to include 
any statement as to their etiology, despite the Board's 
specific Remand request to do so.  

Regarding the above, the Court has found that where a medical 
opinion has been requested of a VA physician, the absence of 
such an opinion from the record may indicate a failure of the 
VA to carry out this duty to assist.  Smith v. Brown, 5 Vet. 
App. 335 (1993).  Accordingly, the veteran should be provided 
a complete, thorough, and comprehensive VA sinus examination 
which addresses each and every concern expressed by the 
evidence, as detailed by the Board.  Id. 

In this case, consideration of staged ratings - from 1991 to 
the present, is appropriate, to include consideration of all 
applicable criteria for the interval period of time.  While 
it is recognized that the veteran's claims file is voluminous 
-indeed VA examiners have recently noted that it weighs 32 
pounds, the above development is none-the-less necessary and 
must be completed prior to any appellate consideration.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

As noted in the Board's August 1997 Remand, the veteran 
claims entitlement to a separate evaluation for chronic pain 
syndrome, which is presently considered part of already 
service-connected disability characterized as 
psychophysiologic musculoskeletal reaction, with post-
traumatic disorder, headaches, and chronic benign pain 
syndrome, currently evaluated as 100 percent disabling.  It 
was noted then, and emphasized now, that while 38 C.F.R. 
§ 4.14 (2000) directs that the evaluation of the same 
disability under various diagnoses to be avoided, the Court 
has held that separate and distinct manifestations (or 
symptoms) of an injury or disease warrant separate disability 
ratings under § 4.14.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

The Board is troubled by the SSOC and rating actions of the 
RO in February 2000, which include the summary notation and 
conclusion that a separate evaluation is not warranted for 
chronic pain syndrome, without citation to supportive medical 
evidence or any meaningful rationale.  As such, the veteran 
has been provided little, if any, notice of pertinent law and 
regulation used in denying his request.  At that time, again 
with little meaningful reason or rationale, the RO granted a 
100 percent schedular evaluation for service-connected 
psychophysiologic disorder, effective from 1990, noting that 
the TRIU was also granted in full.  While the RO should 
better inform the veteran of its actions, it is noted that 
the action of assigning a 100 percent schedular evaluation 
was taken without first providing the veteran with a VA 
psychiatric examination, as requested by the Board.  The 
salient point is that information which would have been 
obtained on the requested VA psychiatric examination would 
have been helpful to determine the nature of the veteran's 
chronic pain disorder, and thus, the validity, or invalidity, 
of the veteran's claim for a separate rating.  

Accordingly, as previously requested by the Board, the 
veteran should be provided an appropriate VA examination to 
determine the etiology of his headaches and arthritis, as 
well as the relationship, if any, between these two 
diagnoses.  As stated in the Board's August 1997 Remand, on 
pages five and six:

the etiology of present headache 
pathology...[taking into consideration the 
documented diagnoses]... which may or may 
[not] warrant the continued evaluation of 
headaches as a symptom of service-
connected psychophysiologic disorder: 
chronic tension headaches, June 1992, 
with complaints compatible with cervical 
radiculopathy; cervical osteoarthritis 
with brachialgia, January 1993; cervical 
radiculopathy secondary to degenerative 
disc disease, and chronic cephalgia, 
March 1993; in November 1993 the veteran 
reported headaches associated with his 
working at a computer; in May 1994 a VA 
examiner diagnosed "cerviogenic" 
headaches, with radicular pain; and a 
September 1996 VA hospital treatment 
summary indicates a diagnosis of cervical 
spondylosis.  Accordingly, a medical 
opinion is needed as to the severity of 
service-connected headaches, in 
conjunction with the consideration of the 
veteran's claim for service connection 
for arthritis, based on whether new and 
material evidence has been submitted to 
reopen the claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the above, Stegall, supra. in particular, the 
Board finds that this case must be REMANDED to the RO for the 
following: 

1.  The RO should appropriately contact 
the veteran and request the names, 
addresses and approximate dates of 
treatment of all health care providers 
(VA and non-VA) who have treated him for 
sinus, psychophysiologic musculoskeletal 
reaction, PTSD, chronic pain syndrome, 
headaches, sinusitis, joint pain, or 
arthritis, since 1971.  

Whether or not the veteran responds and 
provides any necessary authorizations, 
the below named health care providers 
should be contacted and asked to submit 
copies of all medical records documenting 
treatment which are not already in the 
claims folder: the VA Medical Centers 
located in Winston-Salem, North Carolina, 
dated from December 1995 to the present, 
and Washington, D.C., dated from 1971 to 
the present, if not already of record.  

Private records should be requested and 
obtained as well, including hospital 
treatment records from the Baptist 
Hospital, dated from 1971 to the present, 
if not already in the claims file, and 
Drs. F. Welsey, of Annandale, Virginia, 
dated from 1984 to the present, E.E. 
Rose, of Washington, D.C., dated from 
1984 to the present, and a Dr. 
"Y_____," of Washington, D.C., dated 
from 1985 to the present.  The veteran 
should be contacted and a request for 
addresses made.  

All records obtained should be associated 
with the claims folder, and all 
development requests should be well 
documented in the claims file.  

2.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination in order to determine the 
nature, severity, and etiology of the 
veteran's psychophysiologic 
musculoskeletal reaction with PTSD, 
headaches and chronic benign pain 
syndrome.  All indicated tests should be 
conducted.  The claims folders must be 
made available to the examiner for use in 
the study of the veteran's case.  

The examiner should determine whether any 
diagnosis regarding the veteran's 
reported chronic pain syndrome is more 
likely than not, a symptom of service-
connected psychophysiologic disorder, or 
a separate pathology.  

Such opinion should take into 
consideration the documented diagnoses of 
record, including: cervical 
osteoarthritis (VA, January 1993); 
cervical radiculopathy secondary to 
degenerative disc disease, and chronic 
cephalgia (VA, March 1993); cerviogenic 
headaches, with radicular pain (VA, May 
1994); and cervical spondylosis (VA, 
September 1996).  

3.  Thereafter, the veteran should be 
scheduled for VA ear, nose and throat 
examination and audiometric examination, 
in order to ascertain the current 
severity of the service-connected 
maxillary sinusitis, to determine the 
nature and likely etiology of any 
associated sinus headaches, as well as 
any and all service related 
symptomatology and to determine the 
severity of the service-connected 
tinnitus, central eardrum scar and 
bilateral defective hearing.  The claims 
folders must be made available to the 
examiner for use in the study of the 
case.  

The VA sinus examination report must 
include notation of the approximate 
duration and number of incapacitating 
episodes per year, and/or non-
incapacitating episodes per year, 
characterized by headaches, pain, and 
purulent discharge or crusting, surgeries 
and repeated surgeries.  

Based on her/his review of the case and 
examination of the veteran, the examiner 
should express an opinion as to the 
medical probability that any clinically 
identified headache disability is the 
result of disease or injury in service, 
as claimed by the veteran.  Such opinion 
should take into consideration the 
documented diagnoses of record, 
including: chronic tension headaches 
(June 1992), with complaints compatible 
with cervical radiculopathy; cervical 
osteoarthritis with brachialgia (January 
1993); cervical radiculopathy secondary 
to degenerative disc disease, and chronic 
cephalgia (March 1993); headaches 
associated with working at a computer 
(November 1993); VA diagnosis of 
cerviogenic headaches, with radicular 
pain (May 1994); cervical spondylosis 
(September 1996 VA hospital treatment 
summary).

All indicated testing should be done in 
this regard.  The examiner is to set 
forth all findings and conclusions, along 
with rationale and support for the 
diagnosis entered, in a clear, 
comprehensive and legible manner, with 
reference to supporting evidence. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claims on appeal.  With respect 
to the evaluation for chronic maxillary 
sinusitis, the RO should take into 
account both the old and newly amended 
provision of 38 C.F.R. § 4.97 (2000).  
The RO should consider separate 
evaluations for service-connected chronic 
pain syndrome, as well as service-
connected headaches, and 38 C.F.R. 
§§ 4.10 and 4.14, Esteban v. Brown, 6 
Vet. App. 259, and any and all additional 
evidence associated with the file.  

The RO must specifically consider the new 
rating criteria in both 38 C.F.R. § 4.97, 
including Diagnostic Code 6513, to 
determine which version (old or new) is 
more favorable to the veteran, as well as 
whether "staged" ratings are 
appropriate from 1991 to the present.  
Fenderson, supra.  

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

If any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence, discussion of the applicable 
law and regulations, including amendments 
to 38 C.F.R. § 4.97 (2000), and all 
appropriate citations to the Court 
precedent noted herein.  The veteran 
should be given the opportunity to 
respond to the supplemental statement of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


